Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 1 of 13 PageID #: 7460
                                                                        FILED
                                                                        CLERK

 UNITED STATES DISTRICT COURT                                  11/25/2020 12:38 pm
 EASTERN DISTRICT OF NEW YORK                                     U.S. DISTRICT COURT
 -----------------------------------X                        EASTERN DISTRICT OF NEW YORK
 LORRAINE PILITZ, AUTOTECH COLLISION,                             LONG ISLAND OFFICE
 INC., and AUTOTECH II INC.

                         Plaintiffs,
                                                  MEMORANDUM & ORDER
             -against-                            12-CV-5655(JS)(ARL)

 THE INCORPORATED VILLAGE OF FREEPORT and
 THE INCORPORATED VILLAGE OF MALVERNE

                     Defendants.
 -----------------------------------X
 APPEARANCES
 For Plaintiffs:               Russell S. Moriarty, Esq.
                               Levine & Blit, PLLC
                               350 5th Ave, Suite 3601
                               New York, New York 10118

 For Defendants                      Michael Paul Siravo, Esq.
 Village of Freeport:                Deanna D. Panico, Esq.
                                     Stephen L. Martir, Esq.
                                     Bee Ready Fishbein Hatter & Donovan, LLP
                                     170 Old Country Road
                                     Mineola, New York 11501

 Village of Malvern:                 Adam I. Kleinberg, Esq.
                                     Leo Dorfman, Esq.
                                     Vernée C. Pelage, Esq.
                                     Sokoloff Stern LLP
                                     179 Westbury Avenue
                                     Carle Place, New York 11514

 SEYBERT, District Judge:

             Before the Court is Defendants Village of Freeport’s

 (“Freeport”)      and    Village     of   Malverne’s      (“Malverne”      and

 collectively, “Defendants”) motions in limine to preclude Lorraine

 Pilitz    (“Pilitz”),    Autotech   Collision,    Inc.   (“Autotech”),     and

 Autotech II Inc. (“Autotech II” and collectively, “Plaintiffs”)
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 2 of 13 PageID #: 7461



 from   introducing        evidence      of    compensatory     damages    at     trial.

 (Malverne Mot., D.E. 156; Malverne Br., D.E. 158; Pelage Decl.,

 D.E. 157; Freeport Mot., D.E. 159; Freeport Br., D.E. 161; Panico

 Decl., D.E. 160; Pls. Opp., D.E. 166; Malverne Reply, D.E. 168;

 Freeport Reply, D.E. 169.)              Specifically, Defendants argue that

 Plaintiffs failed to produce a computation of their damages under

 Federal Rule of Civil Procedure (“Rule”) 26(a)(1)(A)(iii) and

 failed to comply with Rules 33 and 34, thus requiring preclusion

 under Rule 37(c).         For the following reasons, Defendants’ motions

 are GRANTED.

                                      BACKGROUND 1

 I.     FACTS

                Pilitz is the sole shareholder of two towing companies,

 Autotech    and    Autotech       II.        Defendants   maintain    and       operate

 “rotational tow lists” to “spread the towing work needed . . .

 fairly among the various businesses that get placed on the list.”

 (Compl., D.E. 1, ¶ 11.)           When an accident occurs within one of the

 two villages and a tow truck is needed, the police department calls

 a tow company from the rotational tow list.                    Pilitz’s companies

 are the only female-owned tow companies on Defendants’ respective

 lists.

                Pilitz    alleges   that      Defendants   violated       her    federal


 1  The facts       are    drawn    from      the   Complaint    and   the      parties’
 submissions.
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 3 of 13 PageID #: 7462



 rights by engaging in a pattern and practice of denying her towing

 work because she is a woman.        Specifically, Plaintiffs claim that

 Defendants diverted lucrative business -- including the towing and

 repairs flowing from the tow -- to male-owned companies on the

 rotational tow lists.       Plaintiffs assert that Defendants skipped

 her on the list, did not allow her companies as much time to

 respond to tows as they did male-owned companies, and steered

 drivers to male-owned companies.           (Compl. ¶ 22.)       Pilitz also

 alleges that she was harassed at tow scenes.           (Id.)

 II.   PROCEDURAL BACKGROUND

             Plaintiffs initiated this action on November 11, 2012

 asserting various claims under state and federal law, including a

 42 U.S.C. 1983 claim for gender discrimination, class-of-one equal

 protection claim, and First Amendment retaliation claim. 2               (See

 Compl.)    Plaintiffs submitted initial disclosures to Defendants on

 March 12, 2013.       Plaintiffs’ computation of damages pursuant to

 Rule 26(a)(iii) read as follows:

             “Not yet performed, plaintiffs will likely
             rely on expert testimony to establish a
             computation of damages in a manner similar to


 2 In 2007, Pilitz filed a separate suit against Freeport, Malvern,
 and the Incorporated Village of Rockville Center in this District
 premised on similar allegations. (See Pilitz v. The Incorporated
 Village of Rockville Centre, No. 07-CV-4078 (E.D.N.Y.).)        The
 claims were resolved through settlement. Here, Plaintiffs claim
 that Defendants are retaliating against them for bringing the prior
 lawsuit.
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 4 of 13 PageID #: 7463



             the one performed in the prior action between
             the parties. No experts have been retained.” 3

 (Pls. Initial Disclosures, Ex. E to Panico Decl., D.E. 160-5.)

             On   March   13   and   20,   2013,   Malverne     and    Freeport,

 respectively,      served     document     demands    and     interrogatories

 requesting documents and information regarding Plaintiffs’ claim

 for compensatory damages.        (Malverne Br. at 5-6; Freeport Br. at

 2-3.)     Several months later, after Defendants filed the first of

 their seven motions to compel, Plaintiffs stated that they did not

 have documents relating to their damages claim but that they would

 be retaining an expert witness.          (Ex. M to Pelage Decl., D.E. 157-

 13.)    In a consolidated request for documents dated February 6,

 2014, Defendants requested Plaintiffs’ federal and state income

 tax returns and the companies’ business records during the relevant

 period.     (Malverne Br. at 8-9; Freeport Br. at 5.)                Plaintiffs

 failed to timely comply with the request, prompting Plaintiffs’

 former counsel to withdraw from the case.                   (Withdrawal Mot.,

 Exhibit Q to Panico Decl., D.E. 160-17.)             Eventually, Plaintiffs

 stated that they could not comply with the discovery deadlines

 because the Government had seized some of Plaintiffs’ records in

 connection with an ongoing civil investigation against Plaintiffs.

 (Freeport Br. at 5.)




 3 Plaintiffs’ revised initial disclosure did not substantively
 revise this disclosure or provide a computation.
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 5 of 13 PageID #: 7464



             After several more motions to compel, on May 27, 2015,

 Plaintiffs produced Pilitz’s tax returns for the 2011 through 2013

 tax years.     On August 10, 2017, Plaintiffs produced tax returns

 for Autotech for the 2010 through 2013 tax years.           Plaintiffs have

 not produced any tax returns for Autotech II.          Moreover, Pilitz is

 under indictment related to these tax returns for allegedly under-

 reporting her business income and obstructing the administration

 of U.S. internal revenue laws.         See United States v. Pilitz, No.

 17-CR-0053 (E.D.N.Y.).

             Through discovery, Plaintiffs produced the following

 documents     related   to   their   claim    for   compensatory    damages:

 (1) standard form bills showing the specific towing rates that

 Plaintiffs charged for a tow, (2) insurance estimates for repairs,

 or, as Plaintiffs refer to them, “customer bills,” (3) Plaintiffs’

 applications for village tow licenses and the costs for such

 licenses, (4) photos of damaged vehicles which Plaintiffs were

 purportedly entitled to tow; and (5) the personal and business tax

 returns described above.       (Pl. Opp. at 5-6.)

             On March 20, 2019, Judge Bianco granted Defendants’

 motions for summary judgment as to Plaintiffs’ state law claims. 4

 (Mar. 20, 2019 Order, D.E. 134.)         Plaintiffs’ Section 1983 claims

 for sex discrimination, class-of-one equal protection, and First


 4   This matter was reassigned to the undersigned on May 31, 2019.
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 6 of 13 PageID #: 7465



 Amendment retaliation survived. 5          (Id.)      On January 27, 2020,

 Defendants filed the pending motions in limine.             The Court heard

 oral argument on November 20, 2020.         (Min. Entry, D.E. 174.)

                                  DISCUSSION

 I.    Legal Standard

             Rule 26(a)(1)(a)(iii) requires a plaintiff to disclose,

 without    request,    “a   computation   of   each   category      of   damages

 claims,” and “to make available for inspection . . . the documents

 or other evidentiary material, unless privileged or protected from

 disclosure,     on    which   each   computation      is   based,    including

 materials bearing on the nature and extent of injuries suffered.”

 Further, under Rule 26(e)(1)(A), the disclosing party must timely

 supplement or correct its initial disclosures if it subsequently

 learns that the information provided was either “incomplete or

 incorrect.”     “Rule 26(a) requires more than providing -- without

 explanation -- undifferentiated financial statements; it requires

 a ‘computation’ supported by documents.”           Design Strategy, Inc. v.

 Davis, 469 F.3d 284, 295 (2d Cir. 2006) (affirming district court’s

 decision to preclude evidence of lost profits where plaintiff

 provided only financial statements in support).            Moreover, a party

 cannot satisfy Rule 26(a) by “merely setting forth the figure

 demanded” unaccompanied by any analysis; rather, “the disclosures


 5Plaintiffs agreed to dismiss their request for emotional damages.
 (Aug. 13, 2015 Stipulation, D.E. 63.)
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 7 of 13 PageID #: 7466



 must be sufficiently specific that the opposing party has some

 basis to calculate the damages claimed against it.”              Max Impact,

 LLC v. Sherwood Grp., Inc., No. 09-CV-0902, 2014 WL 902649, at *5

 (S.D.N.Y. Mar. 7, 2014).

             A party that fails to obey a court order concerning

 discovery or to comply with its disclosure obligations may be

 subject to sanctions under Rule 37.            “A district court has wide

 discretion to impose sanctions, including severe sanctions, under

 [Rule]    37,”   such   as   preclusion   of   certain   evidence.    Design

 Strategy, 469 F.3d at 294.        The party against whom sanctions are

 sought bears the burden of establishing that its noncompliance was

 either substantially justified or harmless.              Max Impact, 2014 WL

 902649, at *4.      The Second Circuit has identified four factors a

 court must consider when determining whether preclusion is an

 appropriate sanction:

             (1) the party’s explanation for the failure to
             comply with the disclosure obligation; (2) the
             importance of the testimony of the precluded
             [evidence]; (3) the prejudice suffered by the
             opposing party as a result of having to
             prepare to meet the new testimony; and (4) the
             possibility of a continuance.

 Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir. 2006).

 II.   Analysis

             Defendants argue that Plaintiffs should be precluded

 from introducing evidence of compensatory damages under Rule 37(c)

 because Plaintiffs failed to produce a computation of their damages
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 8 of 13 PageID #: 7467



 under Federal Rule 26(a) and failed to comply with their requests

 for interrogatories and the production of documents under Rules 33

 and 34. 6     Defendants argue that Plaintiffs did not produce a

 computation     of   pecuniary   loss   with   their   Rule   26(a)   initial

 disclosures and failed to specify the types of damages sought.

 (Freeport Br. at 11-13; Malverne Br. at 2-3.) They further contend

 that Plaintiffs “lulled” Defendants into believing that Plaintiffs

 would address the issue through expert testimony.             (Malverne Br.

 at 12.)     But Plaintiffs never retained an expert, despite having

 retained an expert accountant to testify regarding damages in the

 prior 2007 lawsuit.      Defendant Malverne also makes the point that

 Plaintiffs have not produce any tax returns for Autotech Collision

 II, the only company listed on Malverne’s registered tow list.

 (Malverne Br. at 14.)

             In a seven-page response, Plaintiffs argue, among other

 things, that they have produced sufficient documents related to

 damages, listing (1) the standard form bills showing the specific

 towing rates that Plaintiffs charged for a tow, (2) the insurance

 estimates for repairs, or, as Plaintiffs refer to them, “customer

 bills,” (3) Plaintiffs’ applications for village tow licenses and

 the costs for such licenses, (4) photos of damaged vehicles which

 Plaintiffs were purportedly entitled to tow; and (5) the personal


 6 As an alternative to preclusion, Defendant Freeport requests
 attorneys’ fees and costs. (Freeport Br. at 18-19.)
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 9 of 13 PageID #: 7468



 and business tax returns described above.                 (Pls. Opp. at 5-7.)

             Although Plaintiffs argue that “lost opportunities for

 towing revenue and repair revenue, and resulting profit, need only

 be approximated to stand” (Pls. Opp. at 4.), the Court finds Design

 Strategies,     cited     by   Defendants,    particularly         apposite     here.

 First, contrary to Plaintiffs’ assertions, the Design Strategies

 court    rejected    these     arguments     as     irrelevant      to    a   party’s

 obligations under Rule 26(a).             Design Strategies, Inc. v. Davis,

 367 F. Supp. 2d 630, 635-36 (S.D.N.Y. 2005).                    Indeed, there, the

 district    court    precluded         evidence    of    lost     profits     because

 Plaintiffs failed to “provide[] any specific computation of its

 alleged lost profits, nor any documents or other evidence on the

 basis of which such a computation could be made.”                        Id. at 633.

 Affirming    the    district     court’s     decision,      the    Second     Circuit

 explained that Rule 26(a) “requires more than providing -- without

 any   explanation    --    undifferentiated         financial      statements;     it

 requires    a   ‘computation’          supported    by    documents.”         Design

 Strategy, 469 F.3d at 295.             Similarly, Plaintiffs here failed to

 provide the computation required by Rule 26(a).                          Plaintiffs’

 Initial     Disclosures,       which     remained       substantially       unchanged

 throughout discovery, explicitly disclaimed any computation of

 damages, stating it was “[n]ot yet performed” and promising that

 expert testimony would establish the necessary computation.                      (See

 Pls. Initial Disclosures.)
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 10 of 13 PageID #: 7469



              Defendants had every reason to take Plaintiffs at their

  word that they would retain an expert.         Indeed, as noted in their

  Initial Disclosures, Plaintiffs had retained an accounting expert

  in their prior 2007 action against Defendants to testify as to

  damages.    But notwithstanding these assurances, Plaintiffs never

  retained an expert.       Instead, the Court agrees with Defendants

  that Plaintiffs lulled Defendants into a false sense of security

  that they would have the opportunity to depose an expert who never

  materialized.

              In   opposition,    Plaintiffs   argue    they   satisfied     Rule

  26(a) by pointing to the documents produced that are potentially

  relevant to their damages, described supra.            (Pls. Opp. at 5-7.)

  However, documents alone do not constitute a “computation” as

  required under Rule 26(a).        Spotnana, Inc. v. Am. Talent Agency,

  Inc., No. 09-CV-3698, 2010 WL 3341837, at *1 (S.D.N.Y. Aug. 17,

  2010); see also Agence France Presse v. Morel, 293 F.R.D. 682, 685

  (S.D.N.Y.    2013)   (“Put     simply,   damages     computations    and   the

  documents    supporting      those   computations      are   two    different

  things.”); Design Strategy, 469 F.3d at 295.            In any event, even

  considering the documents Plaintiffs produced, they still provide

  an insufficient basis to compute damages.          First, Plaintiffs’ tax

  returns are incomplete, unreliable, and non-specific.               There are

  no tax returns, no less any business records, for Autotech II, the

  only of Pilitz’s companies registered on Malverne’s tow list.
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 11 of 13 PageID #: 7470



  Plaintiffs have offered no explanation as to how they intend to

  prove    damages      against     Malverne    without      such   information.

  Moreover, the tax returns do not provide information regarding

  Plaintiffs’ losses that is specific to each village-Defendant.

  For example, the tax returns do not breakdown Plaintiffs’ revenue

  by village, or each Defendant.        It is perhaps for this reason that

  Defendants    consistently      requested     Plaintiffs    produce   business

  records specific to Autotech and Autotech II.

              The other documents referenced by Plaintiffs are too

  slender a reed to satisfy their Rule 26(a) obligations. Plaintiffs

  refer to these documents as “form bills” and “customer bills” (see

  Exs. A and B to Pls. Opp., D.E. 166-2 and 166-3), but such

  characterizations are dubious, at best.               The “form bills” are

  authorization forms and are not filled out or signed, and do not

  purport to be similar to any of the tows allegedly steered from

  Plaintiffs.     Further, there is no proof that customers actually

  paid the     rates    contained    therein.     The   “customer    bills”    are

  actually insurance estimates for repairs for Autotech and not for

  Autotech II.         Last, the form bills and customer bills offer

  conflicting repair rates thus underscoring their unreliability.

              As the Second Circuit noted in Design Strategy, a party’s

  failure to comply with Rule 26(a) is “especially troubling” when

  the   requesting     party   specifically      requests    a   calculation   of

  damages, as Defendants repeatedly did here.             Design Strategy, 469
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 12 of 13 PageID #: 7471



  F.3d at 295.      Plaintiffs make no attempt to justify their failure,

  and this Court is unable to discern a reason from the record.

  Moreover, Plaintiffs do not explain why their non-compliance is

  harmless     to    Defendants   beyond        stating        that   they   provided

  sufficient        documentation,       an         argument      rejected     supra.

  Accordingly,      Plaintiffs    have        not    carried      their   burden   of

  demonstrating why their non-compliance with Rules 26(a), 33 and 34

  is either justified or harmless, and the Court must consider the

  appropriate sanction.

              Based on review of the Patterson factors, this Court

  finds that preclusion of Plaintiffs’ evidence of compensatory

  damages is warranted.      The Court notes that the second factor, the

  importance of the testimony of the precluded evidence, weighs

  against preclusion, because without such evidence Plaintiffs will

  be able to prove only nominal damages.                However, the other three

  factors cut decisively in Defendants’ favor.                 First, Plaintiffs do

  not offer a reason why they have not complied with the Rules and

  this Court’s orders.      Moreover, the prejudice to Defendants would

  be severe in that the Court would have to re-open discovery,

  Plaintiffs would likely have to retain an expert, and Defendants

  would have to depose Plaintiffs’ expert and potentially retain

  their own expert on rebuttal.          Last, weighing heavily on both the

  prejudice and possibility of continuance is the fact that discovery

  has been closed since March 2018.                 Over the past several years,
Case 2:12-cv-05655-JS-ARL Document 175 Filed 11/25/20 Page 13 of 13 PageID #: 7472



  Defendants have requested a computation of damages, and documents

  related    thereto,      in   seven    separate    motions    to   compel     and    in

  countless        requests     for     the    production      of    documents        and

  interrogatories.         Plaintiffs cannot correct their failures, of

  which     they    have   had    ample       notice,   on   the     eve   of   trial.

  Accordingly, this Court finds that preclusion is the appropriate

  sanction under the Patterson factors. 7

                                        CONCLUSION

              Accordingly, for the reasons stated herein, Defendants’

  motions (D.E. 156 and D.E. 159) are GRANTED and Plaintiff is

  precluded from introducing evidence of compensatory damages at

  trial.

                                                 SO ORDERED.


                                                 /s/ JOANNA SEYBERT
                                                 Joanna Seybert, U.S.D.J.

  Dated: November 25, 2020
         Central Islip, New York




  7Because the Court finds that prelusion is the appropriate remedy,
  it does not pass on Defendant Freeport’s alternative request for
  attorney’s fees.
